DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control unit” in claim 1.
“smart device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the arbitration logic" in ln 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. (US 20190309975), hereinafter referred to as Salem, in view of Ko (US 20190257545), hereinafter referred to as Ko.
Re claim 1, Salem teaches a system for establishing a personalized microclimate in an enclosed space, comprising:
a first zone (110b and 110e; i.e. second floor) comprising:
a variable damper (130e and 130b), wherein the first variable damper controls the flow of air through a first air duct outlet (implicit) (e.g. ¶ 50, “Not shown, but also optionally located within registers 130B, 130C, 130D, 130E, may be respective damper units operated by CMCDs 220A 220B”),
a first wireless remote sensor (222e), the first wireless remote sensor comprising a thermometer, hygrometer, and a human recognition sensor (e.g. ¶ 50, “Sensors such as those shown in 222A, 222B, 222C, 222D, and 222E may comprise any type of sensors configured to obtain environmental parameters in computation and adjustment of a comfort zone range, such as a temperature sensor; an area occupancy sensor; an infrared temperature measurement sensor; an internal humidity measurement sensor, an external humidity measurement sensor, a barometric pressure sensor, a GPS geolocation sensor, an internal temperature sensor”);
a second wireless remote (222b), the second wireless remote sensor comprising a thermometer, hygrometer, and a human recognition sensor (e.g. ¶ 50, “Sensors such as those shown in 222A, 222B, 222C, 222D, and 222E may comprise any type of sensors configured to obtain environmental parameters in computation and adjustment of a comfort zone range, such as a temperature sensor; an area occupancy sensor; an infrared temperature measurement sensor; an internal humidity measurement sensor, an external humidity measurement sensor, a barometric pressure sensor, a GPS geolocation sensor, an internal temperature sensor”);
a control unit (220a-b) wirelessly coupled to the wireless remote sensors and the variable damper (e.g. ¶ 50), the control unit comprising:
a memory (216; ¶ 50, “individual set point parameters may be entered and stored in memory of CMCDs 220A, 220B”) configured to store a plurality of climate profiles (¶ 50, “individual set point parameters may be entered and stored in memory of CMCDs 220A, 220B”), wherein each climate profile comprises a desired temperature, a desired humidity, and at least one user identifier (¶ 50, “With any one of the persons 120B, 120C, 120D, 120E, 120F, or any of the plurality of persons 120B, 120C, 120D, 120E, 120F, individual set point parameters may be entered and stored in memory of CMCDs 220A, 220B. As described above in more detail, individual set points establish preferred indoor temperatures or other preferred indoor conditions for each respective person of the comfort target”);
a processor (214) configured to:
receive, from the first wireless remote sensor, the identification of the human in the zone (implicit, ¶ 50 “Sensors may be placed in any location desired within or outside of facility 110 to obtain environmental parameters allowing computation of an optimal comfort zone range for the identified occupants of facility 110”);
receive, from the first and second wireless remote sensors, measurements of the temperature and the humidity in the zone (¶ 50);
search for a match between the identification of the human in the zone with a first user identifier in a first climate profile;
if a match is found:
compare the desired temperature and humidity in the first climate profile with the temperature and humidity measured by the first and second wireless remote sensors (e.g. ¶ 63, “The treatment region boundaries may vary based on occupancy by a comfort target or person occupying the facility … Also as mentioned previously system components such as dampers may be actuated through the HVAC interface to maintain conditions within defined treatment areas within a comfort zone range”;  ¶ 64, “The CMCD may determine the comfort zone range, by, for example, performing a psychrometric analysis the of the indoor and outdoor environmental conditions based on the location information in further view of the initial set point parameter specified by the comfort target”);
instruct the variable damper to alter the flow of air into the zone if the temperature and humidity measurements from the first zone differ from the desired temperature and desired humidity settings in the first climate profile (¶ 63, “Also as mentioned previously system components such as dampers may be actuated through the HVAC interface to maintain conditions within defined treatment areas within a comfort zone range”); 
a second zone (110d and 110c; i.e. first floor) comprising:
a variable damper (130d and 130c), wherein the first variable damper controls the flow of air through a first air duct outlet (implicit) (e.g. ¶ 50, “Not shown, but also optionally located within registers 130B, 130C, 130D, 130E, may be respective damper units operated by CMCDs 220A 220B”),
a first wireless remote sensor (222d), the first wireless remote sensor comprising a thermometer, hygrometer, and a human recognition sensor (e.g. ¶ 50, “Sensors such as those shown in 222A, 222B, 222C, 222D, and 222E may comprise any type of sensors configured to obtain environmental parameters in computation and adjustment of a comfort zone range, such as a temperature sensor; an area occupancy sensor; an infrared temperature measurement sensor; an internal humidity measurement sensor, an external humidity measurement sensor, a barometric pressure sensor, a GPS geolocation sensor, an internal temperature sensor”);
a second wireless remote (222c), the second wireless remote sensor comprising a thermometer, hygrometer, and a human recognition sensor (e.g. ¶ 50, “Sensors such as those shown in 222A, 222B, 222C, 222D, and 222E may comprise any type of sensors configured to obtain environmental parameters in computation and adjustment of a comfort zone range, such as a temperature sensor; an area occupancy sensor; an infrared temperature measurement sensor; an internal humidity measurement sensor, an external humidity measurement sensor, a barometric pressure sensor, a GPS geolocation sensor, an internal temperature sensor”).
Salem does not teach the limitation of a wherein the processor is further configured to instruct the second variable damper to decrease the flow of air into the second zone if the processor instructs the first variable damper to increase the flow of air into the first zone.
However, Ko teaches the limitation of system comprising a processor configured to instruct the second variable damper to decrease the flow of air into the second zone if the processor instructs the first variable damper to increase the flow of air into the first zone (see e.g. ¶ 11, “opening a first damper in a first smart duct fluidly connected to the first room, closing a second damper in a second smart duct fluidly connected to the second room, and forcing a quantity of air through the HVAC unit and the first smart duct into the first room, such that the closed second damper blocks substantially all air flow into the second room”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Salem and integrated wherein the processor is further configured to instruct the second variable damper to decrease the flow of air into the second zone if the processor instructs the first variable damper to increase the flow of air into the first zone, as taught by Ko, in order to manage the temperature in the zones (see Ko ¶ 11).

Re claim 3, Salem, as modified, teaches the system of claim 1. Salem further teaches the limitation of wherein the memory is further configured to store a default climate profile comprising a desired temperature and humidity, and wherein the processor is further configured to, if a match is not found: compare the desired temperature and humidity in the default climate profile with the temperature and humidity measured by the first and second wireless remote sensors; instruct the variable damper to alter the flow of air into the zone if the temperature and humidity measurements from the first zone differ from the desired climate settings in the default climate profile (¶ 63, “the treatment region boundaries may vary based on occupancy by a comfort target or person occupying the facility, and when the facility is completely unoccupied, may assume a default unoccupied state to maintain environmental conditions at levels commensurate with reduced energy expenditure”).

Re claim 4, Salem, as modified, teaches the system of claim 1. Salem further teaches the limitation of wherein the human recognition sensor comprises a camera, and wherein the user identifier is an image of the human (e.g. ¶ 18, “camera located within a sensor suite”).

Re claim 5, Salem teaches system of claim 1, wherein the human recognition sensor comprises a microphone, and wherein the user identifier is a voice sample of the human (e.g. ¶ 18, “such as stating, to a microphone included in the sensor suite”).

Re claim 6, Salem teaches system of claim 1, wherein the human recognition sensor comprises a Bluetooth scanner capable of detecting a smart device associated with the human, and wherein the user identifier is an identification number associated with the smart device (¶ 54, “The mobile device 285 may be utilized by a person (or comfort target) through an app installed on the mobile device 285 or through a web interface accessed through mobile device 285 to provide inputs or controls to the CMCD 220 (FIG. 5, for example, shows a user changing an initial set point parameter 510 through an app installed in mobile device 285)”; ¶ 21, “a Bluetooth protocol”).
 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem, in view of Ko, as applied to claim 1 above, in view of Boyd et al. (US 20200133218), hereinafter referred to as Boyd.

Re claim 2, Salem, as modified, teaches the system of claim 1. Salem does not explicitly teach the limitation of wherein the processor wherein the processor is further configured to: receive, from the first wireless remote sensor, an identification of a second human in the first zone; match the identification of the second human in the first zone with a second user identifier in the second climate profile; apply the arbitration logic to determine that the control unit must ignore the desired temperature and desired humidity in the second climate profile. However, Ko teaches a system comprising wherein a processor is configured to: receive, from the first wireless remote sensor, an identification of a second human in the first zone; match the identification of the second human in the first zone with a second user identifier in the second climate profile; apply the arbitration logic to determine that the control unit must ignore the desired temperature and desired humidity in the second climate profile (e.g. ¶ 73, “the first zone 120, the second zone 122, and the third zone 124 may respectively include a priority occupant, a secondary priority occupant, and a tertiary priority occupant. Accordingly, the first zone 120, the second zone 122, and the third zone 124 respectively correspond to the priority zone, the secondary priority zone, and the tertiary priority zone, in such an example. As such, the control system 102 may condition the first zone 120, the second zone 122, and the third zone 124 in accordance with the stored climate preferences of the priority occupant, the secondary priority occupant, and the tertiary priority occupant, respectively. In addition, the control system 102 may control the HVAC equipment 110 to distribute a predetermined percentage of a conditioned air supply provided by the HVAC system 148 to the first zone 120, the second zone 122, and the third 124 zone based on a priority level of the respective priority occupants”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Salem and integrated wherein the processor wherein the processor is further configured to: receive, from the first wireless remote sensor, an identification of a second human in the first zone; match the identification of the second human in the first zone with a second user identifier in the second climate profile; apply the arbitration logic to determine that the control unit must ignore the desired temperature and desired humidity in the second climate profile, as taught by Boyd, in order to manage the temperature in the zones by priority (see Boyd ¶ 73).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/15/2020